



Exhibit 10.8


Terms and Conditions for Restricted Stock Units Granted Under the
Match Group, Inc. 2015 Stock and Annual Incentive Plan


Overview


These Terms and Conditions apply to your award of restricted stock units (the
“Award”) granted pursuant to Section 7 of the Match Group, Inc. 2015 Stock and
Annual Incentive Plan (the “2015 Plan”). You were notified of your Award by way
of an award notice (the “Award Notice”). All capitalized terms used herein, to
the extent not defined, shall have the meanings set forth in 2015 Plan.


Continuous Service


In order for your Award to vest, you must be continuously employed by Match
Group, Inc. (“Match”) or any of its Subsidiaries or Affiliates during the
Restriction Period (as defined below). Nothing in your Award Notice, these Terms
and Conditions or the 2015 Plan shall confer upon you any right to continue in
the employ or service of Match or any of its Subsidiaries or Affiliates or
interfere in any way with their rights to terminate your employment or service
at any time.


Vesting


Subject to these Terms and Conditions and the 2015 Plan, the restricted stock
units (“RSUs”) in respect of your Award shall vest and no longer be subject to
any restriction (such period during which such restriction applies is the
“Restriction Period”) as specified in your Award Notice.


Termination of Employment


The treatment of the RSUs in respect of your Award upon the termination of your
employment is set forth in these Terms and Conditions and the 2015 Plan. Except
as set forth in your Award Notice, employment agreement (if applicable) or
below, upon any termination of your employment with Match or any of its
Subsidiaries or Affiliates during the Restriction Period for any reason
(including, for the avoidance of doubt, due to your death or Disability) any
unvested portion of your Award shall be forfeited and canceled in its entirety
effective immediately upon such event.


If: (i) your employment is terminated for Cause or if you resign in anticipation
of being terminated for Cause or (ii) following any termination of your
employment for any reason, Match becomes aware that during the two (2) years
prior to such termination of employment there was an event or circumstance that
would have been grounds for termination for Cause that caused or is reasonably
likely to cause meaningful damage (economic, reputational or otherwise) to Match
and/or any of its Affiliates (the “Underlying Event”) (and which would not have
been curable upon notice), then: (a) your Award (whether or not vested) shall be
forfeited and canceled in its entirety and (b) if your Award vested after the
Underlying Event, then Match shall be entitled to recover from you at any time
within two (2) years after such vesting, and you shall pay over to Match, any
amounts realized as a result of such vesting. This remedy shall be without
prejudice to, or waiver of, any other remedies Match and/or its Subsidiaries
and/or its Affiliates may have in such event.


Settlement


Subject to your satisfaction of the tax obligations described immediately below
under “Taxes and Withholding,” as soon as practicable after any RSUs in respect
of your Award have vested and are no longer subject to the Restriction Period,
such RSUs shall be settled. For each RSU settled, Match shall: (i) if you are
employed within the United States, issue one share of Common Stock for each RSU
vesting or (ii) if you are employed outside the United States, pay, or cause to
be paid, to you an amount of cash equal to the Fair Market Value of one share of
Common Stock for each RSU vesting. Notwithstanding the foregoing, Match shall be
entitled to hold the shares or cash issuable to you upon settlement of all RSUs
that have vested until Match or the agent selected by Match to administer the
2015 Plan (the “Agent”) has received from you: (i) a duly executed Form W-9 or
W-8, as applicable or (ii) payment for any federal, state, local or foreign
taxes of any kind required by law to be withheld with respect to such RSUs.


Taxes and Withholding


No later than the date as of which an amount in respect of any RSUs first
becomes includible in your gross income for federal, state, local or foreign
income or employment or other tax purposes, Match or its Subsidiaries and/or
Affiliates shall, unless prohibited by law, have the right to deduct any
federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount due to you, including deducting such amount
from the delivery of shares or cash issued upon settlement of the RSUs that
gives rise to the withholding requirement. In the event shares are deducted to
cover tax withholdings, the number of shares withheld shall generally have a
Fair Market Value equal to the aggregate amount of Match’s withholding
obligation. If the event that any such deduction and/or withholding is
prohibited by law, you shall, prior to or contemporaneously with the vesting or
your RSUs, pay to Match, or make arrangements satisfactory to Match regarding
the payment of, any federal, state, local or foreign taxes of any kind required
by law to be withheld with respect to such amount.


Change in Control


Change in Control. “Change in Control” is defined as set forth in the Plan. The
vesting of your Award will not be accelerated upon a Change in Control of Match.
However, in the event that you cease to be employed within the two (2) year
period following a Change in Control of Match as a result of: (i) a termination
without Cause or (ii) your resignation for Good Reason, then 100% of your Award
shall vest in one lump sum installment as of the date of such event. The
Disaffiliation of the business or subsidiary of Match by which you are employed
or for which you are performing services at the time of such sale or other
disposition by Match shall be considered a Termination of Employment (not a
Change in Control of Match) and shall be governed by the applicable provisions
of the 2015 Plan and the provision set forth under the caption “Termination of
Employment” above; provided, however, that the Committee or the Board may deem
it appropriate to make an equitable adjustment to the number of RSUs and the
number and kind of shares of Common Stock underlying the RSUs underlying your
Award.


Non-Transferability of the RSUs


Until such time as your RSUs are ultimately settled, they shall not be
transferable by you by means of sale, assignment, exchange, encumbrance, pledge,
hedge or otherwise.


No Rights as a Stockholder


Except as otherwise specifically provided in the 2015 Plan, unless and until
your RSUs are settled, you shall not be entitled to any rights of a stockholder
with respect to the RSUs (including the right to vote the shares underlying your
RSUs and the right to receive dividends).


Other Restrictions


The RSUs shall be subject to the requirement that, if at any time the Committee
shall determine that: (i) the listing, registration or other qualification of
the shares of Common Stock subject or related thereto upon any securities
exchange or under any state or federal law, or (ii) the consent or approval or
permit of any government regulatory body, is necessary or desirable as a
condition of (or in connection with) the delivery of shares, then in any such
event, the award of RSUs shall not be effective unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee.


Conflicts and Interpretation


In the event of any conflict between these Terms and Conditions and the 2015
Plan, the 2015 Plan shall control; provided, that an action or provision that is
permissive under the terms of the 2015 Plan, and required under these Terms and
Conditions, shall not be deemed a conflict and these Terms and Conditions shall
control. In the event of any ambiguity in these Terms and Conditions, or any
matters as to which these Terms and Conditions are silent, the 2015 Plan shall
govern including, without limitation, the provisions thereof pursuant to which
the Committee has the power, among others, to: (i) interpret the 2015 Plan,
(ii) prescribe, amend and rescind rules and regulations relating to the 2015
Plan and (iii) make all other determinations deemed necessary or advisable for
the administration of the 2015 Plan. In the event of any conflict between your
Award Notice (or any other information posted on Match’s extranet or given to
you directly or indirectly through the Agent and Match’s books and records, or
(ii) ambiguity in the Award Notice (or any other information posted on Match’s
extranet or given to you directly or indirectly through the Agent, Match’s books
and records shall control.


Amendment


Match may modify, amend or waive the terms of your RSUs, prospectively or
retroactively, but no such modification, amendment or waiver shall materially
impair your rights without your consent, except as required by applicable law,
NASDAQ or stock exchange rules, tax rules or accounting rules.


Data Protection


The acceptance of your RSUs constitutes your authorization of the release from
time to time to Match or any of its Subsidiaries or Affiliates and to the Agent
(together, the “Relevant Companies”) of any and all personal or professional
data that is necessary or desirable for the administration of your RSUs and/or
the 2015 Plan (the “Relevant Information”). Without limiting the above, this
authorization permits your employing company to collect, process, register and
transfer to the Relevant Companies all Relevant Information (including any
professional and personal data that may be useful or necessary for the purposes
of the administration of your RSUs and/or the 2015 Plan and/or to implement or
structure any further grants of equity awards (if any)). The acceptance of your
RSUs also constitutes your authorization of the transfer of the Relevant
Information to any jurisdiction in which Match, your employing company or the
Agent considers appropriate. You shall have access to, and the right to change,
the Relevant Information, which will only be used in accordance with applicable
law.


Section 409A of the Code


Your Award is not intended to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, and the rules and regulations issued thereunder (“Section 409A”). 
However, if (i) any amounts or benefits payable in respect of your Award are
determined to be non-qualified deferred compensation within the meaning of
Section 409A, (ii) such amounts become payable upon a termination of employment
and (iii) you are a “Specified Employee” (as defined under Section 409A) as of
the date of your termination of employment, then such amounts or benefits (if
any) shall be paid or provided to you in a single lump sum on the earlier of
(x) the first day of the seventh month following your termination of employment
and (y) your death.


In no event shall Match be required to pay you any “gross-up” or other payment
with respect to any taxes or penalties imposed under Section 409A with respect
to any amounts or benefits paid to you in respect of your Award.


1

